Citation Nr: 1437605	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nasal condition to include hypertrophic rhinitis and sinusitis. 

2.  Entitlement to service connection for right knee patellofemoral dysfunction to include as secondary to or aggravated by the service connected left knee disability.

3.  Entitlement to service connection for lumbar segment of the spine, claimed as lumbar myositis or a lower back condition, to include as secondary to or aggravated by the service connected left knee disability.

4.  Entitlement to service connection for cervical segment of the spine, claimed as cervical myositis or herniated discs, to include as secondary to or aggravated by the service connected left knee disability.

5.  Entitlement to service connection for a bilateral shoulder condition to include as secondary to or aggravated by the service connected left knee disability.

6.  Entitlement to an increased evaluation for plantar heel calluses of both feet, currently rated as 10 percent disabling.

7.  Entitlement to an increased evaluation for left knee synovitis with retropatellar syndrome currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to January 1993. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

This case was remanded for further development in November 2011.  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to an increased evaluation for calluses of both feet, currently rated as 10 percent disabling is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  A right knee disability to include right knee patellofemoral dysfunction was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, nor was a right knee disability caused by or permanently made worse by a service connected disability.

2.  A low back disability to include lumbar segment of the spine was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, nor was a low back disability caused by or permanently made worse by a service connected disability.

3.  A cervical spine disability to include cervical segment of the spine was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, nor was a cervical spine disability caused by or permanently made worse by a service connected disability.

4.  A bilateral shoulder condition was not manifest in service, it is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service connected disability.

5.  Left knee synovitis with retropatellar syndrome is not manifested by moderate recurrent subluxation or lateral instability. 

6.  The Veteran's left knee disability has been manifested by symptomatic removal of the semilunar cartilage.

7.  It is as likely as not that a nasal disorder, characterized as hypertrophic rhinitis had its onset during service.



CONCLUSIONS OF LAW

1.  A right knee disability to include right knee patellofemoral dysfunction was not incurred or aggravated in service, and arthritis may not be presumed to have been so incurred nor was a right knee disability caused and/or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  A low back disability to include lumbar segment of the spine was not incurred or aggravated in service, and arthritis may not be presumed to have been so incurred nor was a low back disability caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  A cervical spine disability to include cervical segment of the spine was not incurred or aggravated in service, and arthritis may not be presumed to have been so incurred nor was a cervical spine disability caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  A bilateral shoulder condition was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for a rating higher than 10 percent disabling for left knee synovitis with retropatellar syndrome, based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

6.  The criteria for a separate 10 percent rating, but no higher, for left knee meniscectomy residuals have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5259.

7.  With resolution of reasonable doubt in the Veteran's favor, hypertrophic rhinitis was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.102.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2007, July 2007 and May 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION-Other than the nasal disorder.

The Veteran appeals the denial of service connection for right knee patellofemoral dysfunction, lumbar segment of the spine, cervical segment of the spine and a bilateral shoulder disability.  She contends that her disabilities are related to service or alternatively are secondary to her service connected left knee disability.  According to the Veteran, she has had persistent right shoulder pain since 1989/1990 and has had right knee problems since a fall in service.  The Veteran further contends that she has had cervical spine pain since 2001 and that her low back condition is secondary to her service connected left knee,  She also reports the onset of nasal problems in service, with continuing symptoms thereafter.  (This will be treated in a separate subsection below.)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for some chronic diseases, including degenerative arthritis, may be presumed where the disability is demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection were filed after the amendment as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Based on the evidence of record, the Board finds against the claims, other than the nasal disorder as is discussed below.  In this regard, service treatment records reflect complaints of shoulder pain in September 1989 and right shoulder pain in February 1990.  Possible strain/sprain was assessed in February 1990.  The December 1992 separation examination, however, disclosed normal findings for the upper and lower extremities, and spine and other musculoskeletal system.  At that time, the Veteran denied recurrent back pain, painful or trick shoulder, and arthritis, rheumatism and/or bursitis.  She reported trick or locked knee.  The Board notes, however, that while the Veteran complained of and was treated for left knee pain during service, the record is devoid of any complaints of right knee pain.  Compensably disabling arthritis of the right knee, neck, back and/or shoulders is also not shown within a year of separation from active duty.  

Rather, a review of the record discloses that the Veteran's disabilities, other than the nasal disorder, manifested many years post service.  The first objective evidence of shoulder, cervical spine and/or lumbar spine problems are not shown in the record until 2001.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, VA examinations and the private examinations/opinions of record.  Here, there are conflicting opinions regarding the etiology of the Veteran's disabilities.  To that end, private examiner Dr. R expressed in March 2009 that the Veteran had injuries to multiple areas of her muscular skeletal system which are compatible with repetitive trauma from heavy use of her extremities as usually seen in army infantry soldiers, athletes and heavy laborers.  He further stated that it is widely known that the recoil of a rifle and heavy machine guns tend to place undue stress on the cervical spine, and that the lumbar spine is affected in these soldiers since they have to carry heavy loads.  

In March 2011, a VA examiner insinuated that the Veteran right knee problems have been present and aggravated from physical requirements and weight bearing from military equipment, that the shoulder condition has been persistent since a bruise from a weapon in service, and that the neck and lower back disabilities were most likely precipitated by weight bearing from military equipment and physical requirement of service.  It was also stated that the right knee started to cause problems after a fall in service.  

Private examiner Dr. V stated in January 2012 that the Veteran's ankle trauma promotes weight bearing problems which affects her back, neck and right knee.  She opined that it was more probable than not that the Veteran's right knee and back are all service connected due to the incidents she had while in service and secondary to her left knee problem.  

The February 2012 VA examiner, however, opined that it is not as likely as not that the bilateral shoulder supraspinatous tendinitis found on examination is secondary to carrying heavy equipment or weight bearing equipment or firing rifles or other incidents in the military service.  The right shoulder bruising that was mentioned by Dr. P in the March 2011 VA progress note was not documented anywhere in the service treatment records and Dr. P does not mention having reviewed the Veteran's service treatment records the VA examiner stated.  No document relating to right shoulder bruising or right shoulder pain are seen in the service treatment records or in the first year after separation from the military service.  According to the VA examiner, there is one progress note in September 1989 where the Veteran complained of posterior shoulder pain (areas of scapula) and she was diagnosed with rhomboid strain.  She was found, however, to have supraspinatous tendinitis which is basically an overuse injury to the rotator cuff.  The examiner found that the findings of the current examination did not resemble the complaint of shoulder pain in the military (anterior shoulder pain versus posterior shoulder pain). 

The February 2012 VA examiner further opined that the current right knee disability was not at least as likely as not secondary to service since there is no complaint of right knee pain or condition or evaluation of the right knee during service aside from a scraped knee during a fall when the Veteran twisted the left ankle.  He found that the right knee condition is not at least as likely as not likely precipitated by weight bearing equipment or the military requirements as stated by Dr. P.  No specific accident was documented in which the Veteran injured her right knee while carrying equipment or during physical training and saying that the right knee patellofemoral pain syndrome seen on physical examination years later would be speculative he stated.  

Lastly, the February 2012 VA examiner opined that the cervical and lumbar spine conditions were not likely precipitated by "weight bearing equipment" or "the military requirements" as stated by Dr. P as there is no specific accident documented in which the Veteran injured her neck or lower back while carrying equipment or during physical training.  The VA examiner stated that saying that degenerative joint disease or degenerative disc disease changes seen on diagnostic studies years later would be speculative.  

The examiner also commented that the Social Security Administration records reported that the Veteran was required to carry loads of up to 50 pounds for 50 to 100 feet in her post service job service, so to say that her right knee and spinal disabilities are due to the military service activities would be wrong since there are no injuries of these areas documented while still in the military and the report of medical history and report of medical examination are silent to any such injury or complaint and these were done one month prior to her separation from service.  

In weighing the varying opinions of record regarding the etiology of the Veteran's disabilities, the Board finds that the opinions of Dr. V, Dr. R, and the March 2011 VA examiner are less probative than the opinions of the February 2012 VA examiner.  To that end, the opinions of Dr. V, Dr. R, and the March 2011 VA examiner imply that the Veteran suffered some trauma during service from weight bearing equipment and/or by military requirements.  The service treatment records, however, are devoid of any showing of any complaints, treatment and/or diagnoses for the neck, back and/or right knee pain or related trauma.  While she was treated in service for the shoulder, such is shown to have been acute and resolved prior to separation.  Significantly, the Veteran had normal findings at separation for the spine, upper extremities and lower extremities, and she denied relevant symptomatology at that time.  

The Board also notes that while Dr. R expressed in March 2009 that the Veteran had injuries to multiple areas of her muscular skeletal system which are compatible with repetitive trauma, he never provided a definitive opinion linking the Veteran's right knee, shoulders, back and/or cervical spine directly to service.  Rather, he rendered general statements and conclusions.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship).  For the reasons stated, the opinion has diminished probative value.

The Board finds that the February 2012 VA medical opinion is persuasive and warrant being assigned greater probative weight regarding the etiology of the Veteran's disabilities.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinions following a review of the claims folder as well as a complete physical examination.  Unlike Dr. V, Dr. R, and the March 2011 VA examiner, the February 2012 VA examiner documented his review of the Veteran's service treatment records, evaluated the current disabilities in light of that record and then cited to specific documents in the record to support his opinions.  The February 2012 VA examiner's opinions are consistent with the historical record to include the service treatment records which disclosed normal findings at separation.  

The Board also notes that the Veteran has rendered conflicting statements regarding the onset of her right knee pain.  In some statements she reports an in service onset from a fall in service, but in the March 2007 VA examination she reported right knee pain that started a year ago that was unrelated to any trauma.  She reported that her right knee pain stemmed from her left knee.  Her inconsistent statements go against her credibility and make her an unreliable historian.

Furthermore, the Board observes that when she filed her original claim for compensation in January 1993 she did not mention any right knee, neck, back and/or shoulder problems.  Rather, she filed claims for the left knee, left ankle and feet.  The Board finds it probative that when the Veteran filed her original claim for compensation she did not mention continuous ongoing right knee, shoulder, cervical and/or lumbar spine problems nor did she make any mention of any related symptomatology at that time.  Here, the Board is presented with a normal separation examination, a denial of symptomatology at that time, the Veteran's inconsistent report of history and a well-reasoned VA opinion that is against the claim.  

To the extent that the Veteran claims that her disabilities are caused by her service connected left knee disability, the more probative evidence is also against this claim.  Although Dr. V opined that the Veteran's disabilities are secondary to her left knee problem, she provided no basis for her opinion.  Rather, she rendered an opinion without any support for her findings.  It was found in the March 2007 VA examination, however, that the Veteran's right knee condition was less likely than not related to her service connected left knee disability.  The VA examiner reasoned that the Veteran's actual gait although antalgic does not show evidence of buckling or instability so as to cause damage in her right knee.  The examiner stated that her complaints began around a year ago for which degenerative joint disease is related to aging and should be considered the cause of her right knee pain.  

The July 2007 VA examiner opined that the cervical myositis and lumbar myositis condition is less likely as not related to service connected left knee synovitis and foot calluses.  The examiner stated that the "Veteran change her gait pattern to avoid further left knee pain for which the proper alignment of the spine is compromise" and that these changes predispose to myositis problems.  The examiner further found that cervical degenerative spine disease, discogenic disc disease and herniated disk condition is not related to the service connected left knee synovitis and foot calluses as there is no evidence of left knee instability on current examination. 

The February 2012 VA examiner further found that the cervical spine and lumbar spine conditions are not at least as likely as not secondary or aggravated by her service connected left knee.  There is no evidence in any examinations done in service or after service of any knee joint instability which would alter your gait pattern and thus your biomechanics during ambulation and produce instability in your lumbar or cervical spine and cause the above mentioned conditions he stated.  The examiner opined that the right knee patellofemoral pain syndrome is not at least as likely as not secondary to the service connected left knee retropatellar pain syndrome with synovitis since there is no medical literature which supports retropatellar pain or synovitis in one knee causing retropatellar pain syndrome patellofemoral pain syndrome) in the contralateral side.

The Board finds that the VA medical opinions are persuasive and assigns them great probative weight regarding this issue as well.  The VA examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders, complete physical examination and evaluation of the nature and extent of the Veteran's disabilities.  The opinions are well reasoned and supported by the historical record, and are afforded greater probative weight than the opinion of Dr. V and the assertions of the Veteran presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).

In sum, the most probative evidence of record is devoid of a showing that the Veteran's right knee, cervical spine, lumbar spine and/or bilateral shoulder disabilities are related to service and/or a service connected disability.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report right knee, shoulder, neck and back pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

SERVICE CONNECTION-Nasal disorder

Review of the record reveals differential factors as to the nasal disorder.  The Veteran was treated for nasal complaints during service.  On a VA examination shortly after separation, it was noted that the sinus X-ray was negative, but that there were hypertrophic turbinates and slight clear discharge.  Hypertrophic rhinitis was diagnosed.  

In a March 2011 treatment note, it was reported that sinusitis had been treated in service, and that since service appellant had been followed for rhinitis.  It was opined that while symptoms were worse in service, they continued.  On the most recent examination, the examiner noted that the appellant did not have sinusitis, but did have rhinitis that was at least as likely as not related to service.  Thus, resolving reasonable doubt in the appellant's favor, there is a basis to grant service connection for hypertrophic rhinitis.

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of rating higher than 10 percent disabling for left knee synovitis with retropatellar syndrome.  Her disability is rated under Diagnostic Code 5257.  Diagnostic code 5257 refers to other impairments of the knee, including instability.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

The Board notes that the Veteran was granted a temporary total evaluation for her left knee disability in July 2009.  She was granted a temporary total from June 3, 2009 to August 30, 2009, after which the scheduler 10 percent evaluation was resumed.  Accordingly, when reviewing the evidence applicable to the instant rating claim, the Board will consider this time frame to determine the overall impairment even though a temporary evaluation was assigned.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The March 2007 VA examination disclosed left knee pain with flexion to 120 degrees with pain in the last 20 degrees with a functional loss of 20 degrees due to pain.  Extension was to 0 degrees painful in the last 20 degrees without functional loss.  There was no medial or lateral instability, and/or anterior/posterior instability.  McMurray and Lachman were negative.  

The March 2009 private examination revealed left knee flexion of 90 degrees with pseudo Varus instability.  The left knee had constant swelling.  In September 2009, status post left knee arthroscopy, the left knee was still weak.  She had flexion to 100 degrees.  There was no left knee instability shown in the August 2009 examination.  Examination in September 2009 disclosed no evidence of effusion and flexion was to 110 degrees with full extension.  

During the February 2010 VA examination, the Veteran reported that her knee condition was more or less the same.  Examination revealed left knee crepitus, edema, effusion, tenderness, pain at rest and guarding of movement.  There was no instability but there was crepitation, effusion, meniscus abnormality and grinding.  Range of motion testing revealed flexion to 90 degrees with objective evidence of pain on motion.  There were no additional limitations after repetitive use testing on range of motion.  

Dr. V stated in January 2012 that the Veteran had instability of the left knee which tends to give way causing her to have multiple falls and recurrent episodes of locking.  The February 2012 VA examination, however, revealed left knee flexion to 85 degrees with pain.  Extension was full and without objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive use and/or functional loss.  Anterior stability and posterior stability were normal but medial lateral instability was 1 +.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

Based on the evidence presented, the Board finds against the claim for a rating higher than 10 percent for left knee synovitis with retropatellar syndrome.  In this regard, moderate recurrent subluxation or lateral instability of the left knee is not shown by the record.  While the Veteran reports joint pain and knee instability, the objective evidence reveals anterior stability and posterior stability are normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Board is mindful of the findings the medial lateral instability was 1 + in February 2012 and the statements of Dr. V.  Objective testing, however, has shown at most slight instability of the left knee.  As there is some laxity, crepitation, effusion, and grinding of the left knee, the combination creates an overall picture of slight impairment.  There is no showing of moderate recurrent subluxation or lateral instability. 

The Board acknowledges the Veteran's assertions that her disability is more severe than evaluated.  The Veteran is competent to report her symptoms to include giving way, instability and its functional limitations.  She has presented credible testimony in this regard.  The Board finds, however, that the objective evidence, which is more probative than the Veteran's lay statements, demonstrates that the criteria for the next higher evaluation has not been met.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the assigned 10 percent rating but no more is warranted for the Veteran's left knee synovitis with retropatellar syndrome under DC 5257.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of flexion and/or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  It is shown, however, that the Veteran retains flexion limited to at most 85 with pain and essentially full extension.  As such, separate compensable ratings are not warranted for limitation of flexion and/or extension of the left knee.  Furthermore, the evidence is devoid of a showing of impairment of the tibia and fibula (DC 5262), and/or genu recurvatum (DC 5253).  As such, these codes are inapplicable. 

The Board notes the showing of medial meniscus posterior horn myxoid degeneration and small to moderate size effusion in May 2009.  In September 2009, she had a left knee arthroscopy.  The February 2012 VA examination noted that there were residual signs and/or symptoms due to the meniscetomy of the left knee.  

As the record reflects that the Veteran has been diagnosed and treated for meniscal tears of the left knee, the Board has considered whether a separate rating under Diagnostic Code 5258 is warranted.  While the record shows evidence of occasional effusion, pain and locking, there is no showing that the Veteran's disability has been manifested by frequent episodes of locking, pain, and effusion into the joint.  Accordingly, a separate compensable rating under Diagnostic Code 5258 is not warranted.  

The Board, however, finds that a separate compensable rating for meniscectomy of the left knee under Diagnostic Code 5259 is warranted.  Under that Diagnostic Code a 10 percent rating may be assigned for the removal of a semilunar cartilage that is symptomatic.  The Veteran's 2009 surgery was a meniscectomy.  As menisci are also known as semi-lunar cartilages and the February 2012 VA examination found evidence of residual signs and/or symptoms due to the meniscetomy of the left knee, a separate compensable rating is warranted.  In making this determination, the Board is of the opinion that separate ratings under DCs 5259 and 5257 do not contemplate the same symptomatology and, thus, do not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  See generally VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 5259.  

Regarding the Veteran's complaints of left knee pain with range of motion, the Board observes that painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  The Board notes, however, that the Veteran has been granted a separate rating for the left knee under DC 5259.  As General Counsel has found that limitation of motion is a relevant consideration under Diagnostic Code 5259, an additional separate rating based on the same functional loss is not warranted under the principle against pyramiding.

The Board has also considered whether the Veteran met the criteria for a separate compensable rating for the scar on his left knee.  Under the diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  The Veteran's scar is shown to be stable, not painful and less than 6 sq inches in size.  As such, the scar is not of the size and/or severity to warrant a compensable rating.   

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered. The evidence shows some occupational impairment due to the Veteran's left knee disability.  The objective and subjective evidence, however, does not demonstrate that the Veteran is unemployable as a result of her left knee.  Therefore, any inferred TDIU claim is inapplicable in this case.  Moreover, a 100 percent schedular rating for psychiatric impairment has been assigned so a TDIU claim is essentially moot.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to service connection for right knee patellofemoral dysfunction to include as secondary to or aggravated by the service connected left knee disability is denied. 

Entitlement to service connection for lumbar segment of the spine, claimed as lumbar myositis or a lower back condition, to include as secondary to or aggravated by the service connected left knee disability is denied. 

Entitlement to service connection for cervical segment of the spine, claimed as cervical myositis or herniated discs, to include as secondary to or aggravated by the service connected left knee disability is denied.  

Entitlement to service connection for a bilateral shoulder condition to include as secondary to or aggravated by the service connected left knee disability is denied. 

Entitlement to service connection for hypertrophic rhinitis is granted.  The appeal is allowed to this extent.

Entitlement to an increased evaluation for left knee synovitis with retropatellar syndrome currently rated as 10 percent disabling is denied. 

Entitlement to a separate 10 percent rating, but no more, for left knee meniscectomy is granted, subject to the law and regulations governing the award of monetary benefits. 


REMAND

In April 2014, the Veteran indicated that her plantar heel calluses of both feet had worsened since her last VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service connected plantar heel calluses of both feet.  To ensure that the record reflects the current severity of her disability, a contemporaneous examination is warranted.  On remand, ongoing VA and private treatment records should also be obtained.

In addition, it is noted that the appellant is not service connected for several foot disorders, including hallux valgus, bunions of the right foot, and bilateral hammertoes.  Symptoms of these disorders should be separated from the impairment caused by the callouses, to the extent possible.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the remaining issue on appeal.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to her claim.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine the severity of her plantar heel calluses of both feet.  The examiner must be provided access to the Veteran's Virtual VA file and her claims folder.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examination should be in accordance with the current worksheet or disability benefits questionnaire.  To the extent possible, differentiate the symptoms due to the calluses and the pathology of the non-service connected disorders.  If the symptoms cannot be isolated, that too should be set forth in detail.  A complete rationale should be provided for any opinion(s) expressed.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


